DETAILED ACTION
This is a First Office Action on the Merits in response to the application filed 07/22/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims 
Claims 1-15 are currently pending in the application and have been examined.
Claim 15 includes an incorrect status identifier, the claim is marked as “Original”. However, according to the preliminary amendment the claim should be marked “Currently Amended.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-15, the independent claims (claims 1 and 15) are directed, in part, to a system and a method for generating interest-aligned degree plans. 
Step 1: First pursuant to step 1 in the January 2019 Guidance, claims 1-14 are directed to a system which falls under the statutory category of a machine and claim 15 is directed to a method comprising a series of steps which falls under the statutory category of a process, the claims are therefore eligible under Step 1. However, these claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing personal behavior, teaching, and following rules or instructions and a mental process including evaluation and observations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to generating interest aligned degree plans; input of search queries and output of search query responses; a database comprising a list of academic majors linked to numeric scores related to personality attributes of students who are likely to be successful in each academic major and indicating a major personality attribute of each academic major; executing a program stored in memory to receive for a given student a numeric score related to student personality attributes of the given student; and search through the database to identify at least one major according to a matching between the student personality attributes of the given student and the major personality attribute of the at least one major. If a claim limitation, under its broadest reasonable interpretation, teaching or managing personal behavior, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas Furthermore; if a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the claim recites an abstract idea. 
4.	As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “a computerized database access system”; “a set of terminals”; “a server”; “a program stored in memory”.  These additional element are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1 and 2 and related text and [0065] to understand that the invention may be implemented in a generic environment that “References to "a computer" and "a processor" or "the microprocessor" and "the processor," can be understood to include one or more microprocessors that can communicate in a stand-alone and/or a distributed environment(s), and can thus be configured to communicate via wired or wireless communications with other processors, where such one or more processor can be configured to operate on one or more processor-controlled devices that can be similar or different devices. Furthermore, references to memory, unless otherwise specified, can include one or more processor- readable and accessible memory elements and/or components that can be internal to the processor-controlled device, external to the processor-controlled device, and can be accessed via a wired or wireless network.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
4.	As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
5.	Dependent claims 2-14 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0019375 (hereinafter; Bailey) in view of US Pub. No. 2014/0279644 (hereinafter; McCroy).
Regarding claim 1, Bailey discloses:
A computerized database access system for generating interest- aligned degree plans, the database access system comprising: a set of terminals accessible by students and configured for input of search queries and output of search query responses; [0008] a tool that allows students to easily explore available academic offering options based upon their general interest; [0038] the computing system allows the user to perform an academic offering query, an abstract of the academic offering may appear in a window.
and (b) search through the database to identify at least one major according to a matching between the student personality attributes of the given student and the major personality attribute of the at least one major.  [0002] a computing system that may be used by prospective students to choose an academic offering, such as a college major; [0010] In response to the user-entered query, the programming instructions are further executable to process the data in the database and to identify at least a first academic offering from the plurality of academic offerings that most closely matches the user's search query.
Although Bailey discloses a system for generating interest-aligned degree plans, Bailey does not specifically disclose numeric scores related to personality attributes. However, McCrory discloses the following limitations:
a database comprising a list of academic majors linked to numeric scores related to personality attributes of students who are likely to be successful in each academic major and indicating a major personality attribute of each academic major; McCrory [0023]; [0025] the use of psychometric attributes; [0053] applicant psychometric profiles and institutional psychometric profiles are matched as part of college admissions process. FIG. 2 is a flowchart 20 of representative steps that can be carried out to match applicant psychometric attributes (e.g., applicant psychometric profiles) to institutional psychometric attribute criteria (e.g., institutional search criteria); [0063-0065] disclose quantifying attributes including personality attributes.
a server communicating with the set of terminals and the database, and executing a program stored in memory to:(a) receive for a given student a numeric score related to student personality attributes of the given student; McCrory [0063-0065] quantifying attributes including personality attributes.

Regarding claim 2, McCrory discloses:
The system of claim 1, wherein the numeric scores are numbers each associated with different personality characteristics. McCrory [0063-0065] quantifying attributes including personality attributes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for facilitating a choice of an academic offering of Bailey with the use of profiles that incorporate psychometric, psychographic, demographic, and/or biographical attributes of McCrory in order to provide students with improved data useful in making college application decisions (McCrory abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 3, although Bailey discloses a system for generating interest-aligned degree plans, Bailey does not specifically disclose numeric scores related to personality attributes. However, McCrory discloses the following limitations:
The system of claim 2, wherein the numeric scores are Holland scores providing strength values for at least one of the following personality attributes: Realistic, Investigative, Artistic, Social, Enterprising, and Conventional.  McCrory [0066] Interest attributes can be described, for example, by Holland Code Tests, which is a theory of careers and vocational choice based upon personality types as measured across attributes defined as realistic, investigative, artistic, social, enterprising, and conventional.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for facilitating a choice of an academic offering of Bailey with the use of profiles that incorporate psychometric, psychographic, demographic, and/or biographical attributes of McCrory in order to provide students with improved data useful in making college application decisions (McCrory abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 4, although Bailey discloses a system for generating interest-aligned degree plans, Bailey does not specifically disclose numeric scores related to personality attributes. However, McCrory discloses the following limitations:
The system of claim 2, wherein the major personality attributes of each academic major are determined by previously obtained student and alumni questionnaires. McCrory [0077] Institutional profiles can also be developed from crowdsourced information. For example, current students and/or alumni/alumnae of the institution can be asked to complete various questionnaires or assessments regarding the institution, and their responses can be used to assess and define (or re-define) institutional attributes, and thus the institution's profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for facilitating a choice of an academic offering of Bailey with the use of profiles that incorporate psychometric, psychographic, demographic, and/or biographical attributes of McCrory in order to provide students with improved data useful in making college application decisions (McCrory abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 6, Bailey discloses: 
The system of claim 1, wherein the database further comprises one or more academic minors linked to numeric scores related to personality attributes of students who are likely to be successful in each academic minor and indicating a minor personality attribute of each academic minor, wherein the server further executes a program stored in memory to: search through the database to identify at least one minor according to a matching between the student personality attributes of the given student and the minor personality attribute of the at least one minor.  [0023] discloses “academic offerings” include a minor of study.
Regarding claim 7, Bailey discloses:
The system of claim 1, wherein the server further executes a program stored in memory to: receive an input from the student indicating at least one preferred major of the at least one matching majors.  [0039] discloses Some systems are programmed to keep track of the various search queries and selections made by a particular user, then to prioritize and/or filter search results based on relevance to previous queries, mutual relatedness with previous search terms, relationship to other academic offerings that have been viewed, user data, and the like as will occur to those skilled in the art.
Regarding claim 15, Bailey discloses:
A method of matching courses and degrees to student interests to provide a set of optimized degree plans, comprising the steps of: providing a system comprising a set of terminals accessible by students for input of search queries and output of search query responses, [0008] a tool that allows students to easily explore available academic offering options based upon their general interest; [0038] the computing system allows the user to perform an academic offering query, an abstract of the academic offering may appear in a window.
and searching through the database to identify at least one major according to a matching between the student personality attributes of the given student and the major personality attribute of the at least one major. [0002] a computing system that may be used by prospective students to choose an academic offering, such as a college major; [0010] In response to the user-entered query, the programming instructions are further executable to process the data in the database and to identify at least a first academic offering from the plurality of academic offerings that most closely matches the user's search query.
Although Bailey discloses a system for generating interest-aligned degree plans, Bailey does not specifically disclose numeric scores related to personality attributes. However, McCrory discloses the following limitations:
a database comprising a list of academic majors linked to numeric scores related to personality attributes of students who are likely to be successful in each academic major and indicating a major personality attribute of each academic major, and a server communicating with the set of terminals and the database, and executing a program stored in memory; McCrory [0023]; [0025] the use of psychometric attributes; [0053] applicant psychometric profiles and institutional psychometric profiles are matched as part of college admissions process. FIG. 2 is a flowchart 20 of representative steps that can be carried out to match applicant psychometric attributes (e.g., applicant psychometric profiles) to institutional psychometric attribute criteria (e.g., institutional search criteria); [0063-0065] disclose quantifying attributes including personality attributes.
receiving for a given student a numeric score related to student personality attributes of the given student; McCrory [0063-0065] quantifying attributes including personality attributes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for facilitating a choice of an academic offering of Bailey with the use of profiles that incorporate psychometric, psychographic, demographic, and/or biographical attributes of McCrory in order to provide students with improved data useful in making college application decisions (McCrory abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of McCroy, further in view of US Pub. No. 2013/0311409 (hereinafter; Ye).
Regarding claim 5, although Bailey discloses a system for generating interest-aligned degree plans, Bailey does not specifically disclose matching attributes based on a Euclidean distance. However, Ye discloses the following limitations:
The system of claim 2, wherein matching between the student personality attributes of the given student and the major personality attributes of the at least one academic major is based upon calculating a Euclidean distance between the numeric scores. Ye [0036] in one embodiment, the matching scores are computed based on the distances (e.g., a Euclidean distance in the N-dimensional space).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for facilitating a choice of an academic offering of Bailey with the web based education system of Ye in order to recommend courses according to factors such as relevant to the user (Ye abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 8-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of McCroy, further in view of US Pub. No. 2010/0223194 (hereinafter; Adams).
Regarding claim 8, although Bailey discloses a system for generating interest-aligned degree plans, Bailey does not specifically disclose identifying courses that are a requirement for the matching majors or customized selections. However, Adams discloses the following limitations:
The system of claim 1, further comprising a database comprising a list of courses linked to course personality attributes, wherein the server further executes a program stored in memory to: search through the database to identify at least one course that is a requirement for the at least one matching majors. Adams [0024] discloses The selection of graduation criteria will typically depend upon selecting degree program requirements, university graduation requirements, prerequisite requirements, general education requirements, departmental requirements, elective requirements, upper division credit requirements, lower division credit requirements, course mixture requirements, and the like. [0075] The degree tree structure 180 may show relationships between requirements, such as prerequisites for other courses.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for facilitating a choice of an academic offering of Bailey with the planning module that presents to the user a list of required courses corresponding to the selected degree of Adams in order to satisfy  that reflect personal priorities of a user (Adams abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 9, although Bailey discloses a system for generating interest-aligned degree plans, Bailey does not specifically disclose identifying courses that are a requirement for the matching majors or customized selections. However, Adams discloses the following limitations:
The system of claim 8, wherein the server further executes a program stored in memory to: generate at least one customized selection of required courses biased toward courses matching closest to the student personality attributes of the given student. Adams [0017] creating and managing, by a student, an individually customized curriculum of study across multiple educational offerings; [0013] enabling a student to mix and match courses and requirements offered by distinct educational institutions towards completion of a customized or personalized degree program desired. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for facilitating a choice of an academic offering of Bailey with the planning module that presents to the user a list of required courses corresponding to the selected degree of Adams in order to satisfy  that reflect personal priorities of a user (Adams abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 11, although Bailey discloses a system for generating interest-aligned degree plans, Bailey does not specifically disclose identifying courses that are a requirement for the matching majors or customized selections. However, Adams discloses the following limitations:
The system of claim 10, wherein the server further executes a program stored in memory to: calculate a number of semesters needed to complete a degree based upon the customized selection of required courses. Adams [0077] If desired, the degree structure may be divided up into a series of quarters, trimesters, or semesters so a time may be estimated for completing a degree.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for facilitating a choice of an academic offering of Bailey with the planning module that presents to the user a list of required courses corresponding to the selected degree of Adams in order to satisfy  that reflect personal priorities of a user (Adams abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 12, although Bailey discloses a system for generating interest-aligned degree plans, Bailey does not specifically disclose identifying courses that are a requirement for the matching majors or customized selections. However, Adams discloses the following limitations:
The system of claim 11, wherein the server further executes a program stored in memory to: generate a set of customized selections of required courses taking a least amount of time to complete. Adams [0077]; [0079] discloses estimating amount of time to complete a degree and satisfying particular degree requirements at other institutions in order to enable a student to more efficiently achieve a degree.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for facilitating a choice of an academic offering of Bailey with the planning module that presents to the user a list of required courses corresponding to the selected degree of Adams in order to satisfy  that reflect personal priorities of a user (Adams abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 13, Bailey discloses:
The system of claim 8, wherein the server further executes a program stored in memory to: output a report displaying at least one of the matching majors or matching courses. [0064] discloses the system retrieves and displays appropriate queried results; [0068] a list of results is displayed.   
Regarding claim 14, Bailey discloses:
The system of claim 13, wherein the server further executes a program stored in memory to: send the report to a guidance counselor or advisor. [0009] discloses The user may be a prospective student, a current student and/or a student's influencers. Non-limiting examples of influencers include the student's parents, guardians, friends, teachers, high school counselors and college advisors.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of McCroy, further in view of Adams and further in view of US Pub. No. 2004/0210461 (hereinafter; Bohle.)
Regarding claim 10, although Bailey discloses a system for generating interest-aligned degree plans, Bailey does not specifically disclose adjusting the course selection based on completed courses. However, Bohle discloses the following limitations:
The system of claim 9, wherein the server further executes a program stored in memory to: receive an input from the student of courses already completed by the student; and adjust the customized selection of required courses to remove the completed courses. Bohle [0034] Once a booking has been made, it can be modified by cancellation, re-booking, or follow-up. Bookings may be modified electronically or via other means. Cancellation removes a booking from the schedule of bookings. Re-booking shifts or reschedules a booking to a different start date. Follow-up is a bookkeeping operation that is performed by an administrator once a course or curriculum has ended. During follow-up, any qualifications that are imparted by the course or curriculum are transferred to a learner profile of a learner that successfully completed the course or curriculum (the ELS, as described below, maintains learner profiles containing learner-specific information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for facilitating a choice of an academic offering of Bailey with the methods and systems for curriculum management of Bohle in order to avoid booking inconsistencies (Bohle [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure:
US Pub. No. 2006/0069576 (Waldorf et al.) discloses methods and systems for identifying candidate colleges for prospective students.
US Pub. No. 2015/0066559 (Brouwer) discloses a college planning system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683